UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 Commission File Number 333-167670 HERITAGE FINANCIAL GROUP, INC. (A Maryland Corporation) IRS Employer Identification Number 38-3814230 721 N. Westover Blvd., Albany, GA 31707 229-420-0000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated fileroAccelerated fileroNon-accelerated filer xSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the exchange Act).Yes oNox Indicate the number of shares outstanding of each issuer’s classes of common equity, as of the latest practicable date:At November 15, 2010 there were 100 shares of issuer’s common stock outstanding. EXPLANATORY NOTE Heritage Financial Group, Inc., a Maryland corporation (the "Registrant"), was organized by Heritage Financial Group (the "Company") to facilitate the "second-step" conversion of Heritage MHC ("the MHC"), the Company and HeritageBank of the South from mutual holding company structure to full stock holding company structure (the "Conversion").Completion of the Conversion remains subject to (i) approval of the Plan of Conversion and Reorganization of Heritage MHC by Heritage Financial Group's shareholders and Heritage MHC's members, (ii) receipt of final regulatory approvals, including approval of an updated appraisal, and (iii) the sale of at least 6,120,000 shares of common stock, which is the minimum of our offering range. Upon consummation of the Conversion, the Registrant will became the holding company for HeritageBank of the South and will own all of the issued and outstanding shares of HeritageBank of the South's common stock.As part of the Conversion, shares of the Registrant's common stock will be issued and sold in an offering to certain depositors of HeritageBank of the South and others and will be issued in exchange for the issued and outstanding shares of the Company, the mid-tier holding company of HeritageBank of the South, held by persons other than the MHC.As the Conversion was not completed as of September 30, 2010, the information in this report is for the Company.Separate financial statements for the Registrant have not been included in this report because the Registrant, as of September 30, 2010, had not issued any shares, had engaged only in organizational activities to date and had no significant assets, contingent or other liabilities, revenues or expenses.Per share information in this report is based on outstanding shares as of the dates indicated. HERITAGE FINANCIAL GROUP INDEX Page Number PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2009 3 CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 5 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2, 2009 6 CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 7 CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS. 8 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 23 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 40 ITEM 4. CONTROLS AND PROCEDURES 43 PART II – OTHER INFORMATION 45 SIGNATURES 47 EXHIBITS RULE 13A–14(A) CERTIFICATION OF CHIEF EXECUTIVE OFFICER RULE 13A–14(A) CERTIFICATION OF CHIEF FINANCIAL OFFICER 32 SECTION 1350 CERTIFICATION Index HERITAGE FINANCIAL GROUP AND SUBSIDIARY Consolidated Balance Sheets September 30, 2010 and December 31, 2009 Unaudited Audited September 30, December 31, Assets Cash and due from banks $ $ Interest-bearing deposits in banks Federal funds sold Securities available for sale, at fair value Federal Home Loan Bank stock, at cost Other equity securities, at cost Loans held for sale - Loans Less allowance for loan losses Loans, net Premises and equipment, net Premises held for sale Accrued interest receivable Foreclosed assets Intangible assets Cash surrender value of bank owned life insurance Other assets $ $ Liabilities and Stockholders' Equity Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Federal funds purchased and securities sold under repurchase agreements Other borrowings Accrued interest payable Other liabilities Total liabilities Commitments and contingencies Stockholders' equity Preferred stock, par value $0.01; 1,000,000 shares authorized; no shares issued - - Common stock, par value $0.01; 25,000,000 shares authorized; 11,454,344 issued and outstanding Capital surplus Retained earnings Accumulated other comprehensive loss, net tax of $562,741 and $1,591,489 ) ) Unearned employee stock ownership plan (ESOP) shares, 209,332 and 242,385 shares ) ) Treasury stock, at cost, 1,056,062 and 1,055,084 shares ) ) Total stockholders' equity $ $ See Notes to Consolidated Financial Statements. 3 Index HERITAGE FINANCIAL GROUP AND SUBSIDIARY Consolidated Statements of Operations (Unaudited) For the Three and Nine Months Ended September 30, 2010 and 2009 For the Three Months For the Nine Months Interest income Interest and fees on loans $ Interest on loans held for sale - - Interest on taxable securities Interest on nontaxable securities Interest on federal funds sold Interest on deposits in other banks Interest expense Interest on deposits Interest on other borrowings Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges on deposit accounts Other service charges, commissions and fees Brokerage fees Mortgage origination fees Bank owned life insurance Gain on sales of securities Other Noninterest expense Salaries and employee benefits Equipment Occupancy Advertising and marketing Legal and accounting Consulting and other professional fees Directors fees and retirement Telecommunications Supplies Data processing fees (Gain) loss on sales and write-downs of other real estate owned ) ) Foreclosed asset expenses FDIC insurance and other regulatory fees Impairment loss on intangible asset - - Other operating Loss before income taxes ) Applicable income tax benefits ) Net income (loss) $ ) $ ) $ $ Basic earnings (loss) per share $ ) $ ) $ $ Diluted earnings (loss) per share $ ) $ ) $ $ See Notes to Consolidated Financial Statements. 4 Index HERITAGE FINANCIAL GROUP AND SUBSIDIARY Consolidated Statements of Comprehensive Income (Unaudited) For the Three and Nine Months Ended September 30, 2010 and 2009 For the Three Months For the Nine Months Net income (loss) $ ) $ ) $ $ Other comprehensive income: Accretion of realized gain on terminated cash flow hedge, net of tax of $35,187 and $35,187 for the quarter and $105,560 and $105,560 for the year to date ) Unrealized holding gains on investments arising during the period, net of tax of $776,480 and $909,531 for the quarter and $1,226,457 and $842,773 for the year to date Reclassification adjustment for investment gains included in net income, net of tax of$28,266 and ($187,782) for the quarter and $92,149 and ($334,234) for the year to date ) Total other comprehensive income Comprehensive income $ See Notes to Consolidated Financial Statements. 5 Index HERITAGE FINANCIAL GROUP AND SUBSIDIARY Consolidated Statements of Stockholders’ Equity (Unaudited) For the Nine Months Ended September 30, 2010 and The Year Ended December 31, 2009 Common Stock Capital Retained Unearned ESOP Treasury Accumulated Other Comprehensive Shares Par Value Surplus Earnings Shares Stock Income (Loss) Total Balance, December 31, $ ) $ ) $ ) Net loss - - - ) - - - ) Cash dividend declared, $0.32 per share - - - ) - - - ) Stock-based compensation expense - Repurchase of 62,026 shares of stock for the treasury - ) - ) Issuance of 440 shares of common stock from the treasury - - ) - - - Issuance of restricted shares of common stock 20 ) - Other comprehensive income - Tax benefit shortfall from stock-based compensation plans - - ) - ) ESOP shares earned, 44,070 shares - - ) - - - Tax benefit on ESOP expense - Balance, December 31, 2009 $ ) $ ) $ ) Net income - Cash dividend declared, $0.27 per share - - - ) - - - ) Stock-based compensation expense - Repurchase of 1,578 shares of stock for the treasury - ) - ) Issuance of 600 shares of common stock from the treasury - - ) - - - Other comprehensive income - Excess tax expense from stock based compensation plans - - ) - ) ESOP shares earned, 33,053 shares - Tax benefit on ESOP expense - Balance, September 30, 2010 $ ) $ ) $ ) See Notes to Consolidated Financial Statements. 6 Index HERITAGE FINANCIAL GROUP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, 2010 and 2009 For the Nine Months OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Deposit premium amortization - Provision for loan losses ESOP compensation expense Stock-based compensation expense Net gain on sales of securities available for sale ) ) Accretion of gain on termination of cash flow hedge ) ) Increase in bank owned life insurance ) ) Excess tax shortfall related to stock-based compensation plans - Excess tax expense related to ESOP ) - (Increase) decrease in interest receivable ) Decrease in interest payable ) ) (Increase) decrease in taxes receivable ) (Gain) loss on sales and write-downs of other real estate owned ) Impairment loss on intangible assets - Net other operating activities ) Total adjustments Net cash provided by operating activities INVESTING ACTIVITIES (Increase) decrease in interest-bearing deposits in banks ) Purchases of securities available for sale ) ) Proceeds from maturities of securities available for sale Proceeds from sales of securities available for sale Net change in Federal Home Loan Bank stock ) Decrease in federal funds sold (Increase) decrease in loans, net ) Purchase of premises and equipment ) ) Proceeds from acquisition activity - Proceeds from sale of other real estate owned Net cash provided by investing activities FINANCING ACTIVITIES Increase (decrease) in deposits ) Increase (decrease)in federal funds purchased and securities sold under agreement to repurchase ) Excess tax benefit related to stock-based compensation plans ) - Excess tax related to ESOP - Repayment of other borrowings - ) Purchase of treasury stock, net ) ) Dividends paid to stockholders ) ) Net cash provided by (used in) financing activities ) Net increase in cash and due from banks Cash and due from banks at beginning of period Cash and due from banks at end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the period for: Interest $ $ Taxes NONCASH TRANSACTIONS Decrease in unrealized losses on securities available for sale $ ) $ ) Principal balances of loans transferred to other real estate owned See Notes to Consolidated Financial Statements. 7 Index HERITAGE FINANCIAL GROUP AND SUBSIDIARY CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – BASIS OF PRESENTATION AND ACCOUNTING ESTIMATES The accompanying consolidated financial information of the Company is unaudited; however, such information reflects all adjustments (consisting of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial position and results of operations. The results of operations for the three and nine months ended September 30, 2010, are not necessarily indicative of the results that may be expected for the full year. These statements should be read in conjunction with the consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. The consolidated financial statements include the accounts of the Company and its subsidiary.Significant intercompany transactions and balances have been eliminated in consolidation. In preparing the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change in the near-term relate to the determination of the allowance for loan losses, the valuation of foreclosed real estate, contingent assets and liabilities, deferred tax assets, other-than-temporary impairments of securities and the fair value of financial instruments. 8 Index HERITAGE FINANCIAL GROUP AND SUBSIDIARY CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2 – EARNINGS (LOSS) PER SHARE Basic earnings (loss) per share represent income (loss) available attributable to common shareholders divided by the weighted-average number of common shares outstanding during the period, excluding unallocated shares of the Employee Stock Ownership Plan.The table below sets forth our earnings (loss) per share for the three and nine months ended September 30, 2010 and 2009: Three Months Nine Months Basic earnings (loss) per share: Net income (loss) $ ) $ ) $ $ Weighted average common shares outstanding Total basic earnings (loss) per common share $ ) $ ) $ $ Diluted earnings (loss) per share: Net income (loss) $ ) $ ) $ $ Weighted average common shares outstanding Effect of dilutive stock options and restricted stock - - - Weighted average dilutive common shares outstanding Total diluted earnings (loss) per common share $ ) $ ) $ $ For the three and nine months ended September 30, 2010 and 2009, potential common shares of 689,570 and 575,166 were not included in the calculation of diluted earnings (loss) per share because the assumed exercise of such shares would be anti-dilutive. 9 Index HERITAGE FINANCIAL GROUP AND SUBSIDIARY CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 3 – SHARE BASED COMPENSATION On May 17, 2006, our stockholders approved the 2006 Equity Incentive Plan (the “Plan”).The purpose of the Plan is to promote the long-term growth and profitability of Heritage Financial Group, to provide directors, advisory directors, officers and employees of Heritage Financial Group and its affiliates with an incentive to achieve corporate objectives, to attract and retain individuals of outstanding competence and to provide such individuals with an equity interest in Heritage Financial Group.Under the Plan, the Compensation Committee of the Board of Directors has discretion to award up to 771,149 shares, of which 550,281 were available as stock options or stock appreciation rights and 220,328 shares were available as restricted stock awards.During 2006, the Compensation Committee of the Board of Directors granted stock options and tandem stock appreciation rights totaling 520,605 shares and granted restricted stock awards totaling 207,905 shares.During the first quarter of 2008, an additional 19,750 of tandem stock option and stock appreciation rights, and 9,505 of restricted stock awards were granted to employees. Additionally, during the fourth quarter of 2009, 6,000 tandem stock options and stock appreciation rights and 2,000 restricted stock awards were granted to employees.There were no grants of restricted stock, stock options, or stock appreciation rights during the quarter ended September 30, 2010.All stock options, stock appreciation rights and restricted stock awards vest over a period of five years. The Company granted restricted awards that may not be sold or otherwise transferred until certain restrictions have lapsed.The share based expense for these awards was determined based on the market price of our stock at the date of grant applied to the total number of shares that were anticipated to fully vest, amortized over the vesting period.As of September 30, 2010, there was approximately $388,000 of unrecognized compensation associated with these awards.For the three months ended September 30, 2010 and 2009, we recognized compensation expense associated with these awards of approximately$124,000. For the nine months ended September 30, 2010 and 2009, we recognized compensation expense associated with these awards of approximately$372,000. We recognized compensation expense related to stock options of approximately and $78,000, for the three months ended September 30, 2010, and 2009.For the nine months ended September 30, 2010 and 2009, we recognized compensation expense related to these options of$233,000.At September 30, 2010, there was approximately $239,000 of unrecognized compensation related to stock options. 10 Index HERITAGE FINANCIAL GROUP AND SUBSIDIARY CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 4 – SECURITIES The amortized cost and fair value of securities available for sale with gross unrealized gains and losses are summarized as follows: Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value September 30, 2010: U. S. Government sponsored agency securities (GSE’s)* $ $ $ ) $ State and municipal securities ) Corporate debt securities - ) GSE residential mortgage-backed securities ) Private label residential mortgage-backed securities - Total debt securities ) Equity securities ) Total securities** $ $ $ ) $ December 31, 2009: U. S. Government sponsored agency securities (GSE’s)* $ $ $ ) $ State and municipal securities ) Corporate debt securities ) GSE residential mortgage-backed securities ) Private label residential mortgage-backed securities ) Total debt securities ) Equity securities ) Total securities** $ $ $ ) $ * Such as Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, and Federal Home Loan Banks. ** At September 30, 2010 and December 31, 2009, the Company held no securities of any single issuer (excluding the U.S. Government and federal agencies) with a book value that exceeded 10% of stockholders’ equity. 11 Index HERITAGE FINANCIAL GROUP AND SUBSIDIARY CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 4 – SECURITIES (Continued) The amortized cost and fair value of debt securities available for sale as of September 30, 2010 by contractual maturity are shown below.Actual maturities may differ from contractual maturities in mortgage-backed securities because the mortgages underlying the securities may be called or repaid without penalty.Therefore, these securities are not included in the maturity categories in the following maturity summary. Amortized Cost Fair Value Due from one year to five years $ $ Due from five to ten years Due after ten years Mortgage-backed securities $ $ Securities with a carrying value of $65,984,713 and $46,814,000 at September 30, 2010 and December 31, 2009, respectively, were pledged to secure public deposits, repurchase agreements and for other purposes required or permitted by law. Gains and losses on sales of securities available for sale consist of the following: September30, September 30, Gross gains on sales of securities $ $ Gross losses on sales of securities ) ) Net realized gains on sales of securities available for sale $ $ 12 Index HERITAGE FINANCIAL GROUP AND SUBSIDIARY CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 4 – SECURITIES (Continued) The following table shows the gross unrealized losses and fair value of securities aggregated by category and length of time that securities have been in a continuous unrealized loss position at September 30, 2010 and December 31, 2009. Less Than 12 Months 12 Months or More Total Description of Securities Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses September 30, 2010: U.S. Government sponsored agency securities (GSE’s) $ $ ) $
